DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Lawrence Villanueva on June 3, 2021.
The application has been amended as follows: 
Claim 11: A kit for a subject (i) with kidney disease or at risk of kidney disease or (ii) undergoing kidney dialysis comprising the following components:
(a) a unit dose composition consisting of; 
vitamin B1 in the amount of 0.1 mg to 50 mg per unit dose; 
vitamin B2 in the amount of 0.1 mg to 2 mg per unit dose; 
vitamin B3 in the amount of 1 mg to 40 mg per unit dose; 
vitamin B5 in the amount of 1 mg to 20 mg per unit dose; 
vitamin B6 in the amount of 1 mg to 100 mg per unit dose; 
vitamin B7 in the amount of 10 g to 500 g per unit dose; 
vitamin B9 in the amount of 0.05 mg to 1.0 mg per unit dose; 
vitamin B12 in the amount of 1 g to 150 g per unit dose; 
vitamin C in the amount of 10 mg to 2,000 mg per unit dose; 
a pharmaceutically-acceptable compound of calcium in the amount of 100 mg to 2,500 mg per unit dose; 
vitamin D3 in the amount of 1 g to 100 g per unit dose; 
a pharmaceutically-acceptable compound of magnesium in the amount of 100 mg to 500 mg per unit dose; 
a pharmaceutically-acceptable compound of zinc in the amount of 1 mg to 40 mg per unit dose; 
g to 400 g per unit dose; 
a pharmaceutically-acceptable compound of iron in the amount of 1 mg to 45 mg per unit dose; 
L-carnitine-L-tartrate or acetyl-L-carnitine; 
maltodextrin; and 
optionally a citrus bioflavonoid, powdered extract of cranberry or cherry, or any combination thereof; 
(b) a capsule comprising marine omega 3 fatty acids in the amount of 500 mg to 4,000 mg per unit dose; and 
(c) a gel comprising coenzyme Q10 in the amount of 70 mg to 400 mg per unit dose.

Claim 21: The kit of claim 11, wherein component (a) consists of 
vitamin B1 in the amount of 0.5 mg to 2 mg per unit dose; 
vitamin B2 in the amount of 0.5 mg to 2 mg per unit dose; 
vitamin B3 in the amount of 1 mg to 20 mg per unit dose; 
vitamin B5 in the amount of 1 mg to 15 mg per unit dose; 
vitamin B6 in the amount of 1 mg to 10 mg per unit dose; 
vitamin B7 in the amount of 10 g to 100 g per unit dose; 
vitamin B9 in the amount of 0.1 mg to 1.0 mg per unit dose; 
vitamin B12 in the amount of 1 g to 10 g per unit dose; 
vitamin C in the amount of 100 mg to 300 mg per unit dose; 

vitamin D3 in the amount of 1 g to 100 g per unit dose;
a pharmaceutically-acceptable compound of magnesium in the amount of 100 mg to 500 mg per unit dose; 
a pharmaceutically-acceptable compound of zinc in the amount of 5 mg to 20 mg per unit dose; 
a pharmaceutically-acceptable compound of selenium in the amount of 10 g to 100 g per unit dose; 
a pharmaceutically-acceptable compound of iron in the amount of 5 mg to 30 mg per unit dose; 
L-carnitine-L-tartrate or acetyl-L-carnitine; 
maltodextrin; and
optionally a citrus bioflavonoid, powdered extract of cranberry or cherry, or any combination thereof.

Claim 26: Cancel


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Giordano B (previously cited), Wigneswaran (previously cited), and Cremisi (US PGPub No. 2004/0137080) teach multivitamin compositions for administration to kidney disease patients or those in a physiologically distressed state that are quite close to the claimed .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/CARALYNNE E HELM/Examiner, Art Unit 1615     

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615